Case 1:21-cr-00147-CKK Document 14 Filed 03/10/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-113
: MAGISTRATE NO. 21-MJ-205
CHRISTOPHER RAPHAEL SPENCER, and :
VIRGINIA MARIE SPENCER, : VIOLATIONS:
also known as “Jenny Spencer,” > 18 U.S.C. §§ 1512(c)(2), 2
: (Obstruction of an Official Proceeding)
Defendants. > 18U.S.C. § 1752(a)(1)
: (Entering and Remaining in a Restricted
Building or Grounds)
18 U.S.C. § 1752(a)(2)

: (Disorderly and Disruptive Conduct in a
: Restricted Building or Grounds)
: 400.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(G)
:  (Parading, Demonstrating, or Picketing
: ina Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere,
CHRISTOPHER RAPHAEL SPENCER attempted to, and did, corruptly obstruct, influence,
and impede an official proceeding, that is, a proceeding before Congress, by entering and
remaining in the United States Capitol without authority and committing an act of civil disorder.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00147-CKK Document 14 Filed 03/10/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
RAPHAEL SPENCER and VIRGINIA MARIE SPENCER, also known as “Jenny Spencer,”
did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, without
lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
RAPHAEL SPENCER and VIRGINIA MARIE SPENCER, also known as “Jenny Spencer,”
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
and official functions, engage in disorderly and disruptive conduct in and within such proximity
to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
RAPHAEL SPENCER and VIRGINIA MARIE SPENCER, also known as “Jenny Spencer,”

willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Case 1:21-cr-00147-CKK Document 14 Filed 03/10/21 Page 3 of 3

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, CHRISTOPHER
RAPHAEL SPENCER and VIRGINIA MARIE SPENCER, also known as “Jenny Spencer,”
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Dns Pat jor

Attorney of the United States in
and for the District of Columbia.
